DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 09/07/2021. Claims 8-14 are cancelled. Claims 1-7 and 15-20 are currently pending, with claim 16 withdrawn from consideration.
Election/Restrictions
Applicant's election with traverse of Species E: Figures 23-29 in the reply filed on 09/07/2021 is acknowledged.  The traversal is on the ground(s) that examination of all species would not place a serious burden on the examiner.  This is not found persuasive because a proper requirement for restriction between patentably distinct inventions requires the inventions to be independent or distinct as claimed; and there would be a serious burden on the examiner (see MPEP 803(I)). As discussed in the restriction requirement, both criteria have been met, and since the traversal is on the grounds of only a serious burden to the examiner, the traversal is not persuasive. Further, it is respectfully submitted a serious burden would exist, since each species would require a different search such as a different text search (i.e. Species B would require a text search for notches or a latch structure with wings, whereas Species C would require a text search for a rotatable structure including a retaining protrusion).
The requirement is still deemed proper and is therefore made FINAL.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/07/2021.
Claims 2-3 and 6 are further withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
	Regarding claim 2, the claim recites “the housing cover includes notches on an upper surface that are configured to receive latch structures that extend from the cannula body and reversibly hold the seal structure engaged with the cannula body”, which reads on the embodiment of Figs. 8-13 (para. [0069]), and thus is drawn to a non-elected species, and therefore is not generic to all species since the elected species does not recite notch and latch structures.
	Regarding claim 3, the claim recites “the cannula body including a retaining protrusion that extends outward laterally from the receiving portion… the seal structure includes a cutout configured to engage with the retaining protrusion”, which reads on the embodiment of Figs. 14-18 (para. [0086]), and thus is drawn to a non-elected species, and therefore is not generic to all species since the elected species does not recite a retaining protrusion and a cutout of the seal structure.
	Regarding claim 6, the claim recites “the seal structure… having a through-hole with a first diameter… the valve has a second diameter, the second diameter being greater than the first diameter of the through-hole”, which reads on the embodiment of Figs. 19-22 (para. [0103]), and thus is drawn to a non-elected species, and therefore is not generic to all species since the elected species recites a larger through-hole and does not recite the valve having a greater diameter than the through-hole.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, the claim recites “the one or more suture attachment structures” in line 8. There is insufficient antecedent basis for this limitation in the claim, since one or more suture attachment structures have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to one or more suture attachment structures.
	Regarding claim 20, the claim recites “sheet-like” in lines 5 and 7. The term "sheet-like" is a relative term which renders the claim indefinite.  The term "sheet-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Para. [0063] of the instant spec. describes the implant as a sheet-like implant, but does not provide any further explanation for the term “sheet-like”, such as how the implant is similar to a sheet. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to any property or similarity the implant has to a sheet.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt (US 5437646).
	Regarding claim 1, Hunt discloses (abstract; col. 4 line 35-col. 9 line 20; figs. 1-11) a surgical cannula comprising: 
	a seal structure including at least one valve (end cap 12 including tri-cuspid leaf valve, col. 4 lines 35-41, fig. 1); and 
	a cannula body (fig. 1), including: 
		an insertion portion (tubular body 11 including helical thread 16, fig. 1) having a distal opening (distal opening of cylindrical passageway 14, col. 4 lines 42-59; fig. 1) that is configured to be inserted into tissue (cannula inserted into tissue, col. 6 lines 42-60), and 
		a receiving portion (proximal end of tubular body 11 receiving end cap 12, figs. 1-2) that includes a proximal opening (figs. 1-2) and is configured to reversibly receive the seal structure (reversibly receives end cap 12 via flange 21 and 22, figs. 1-2); 
	wherein the seal structure is configured to removably associate with the proximal opening of the cannula body (tubular body 11 allows entrance of end cap 12, therefore removably associated with proximal opening of tubular body 11, col. 4 line 60-col. 5 line 3; figs. 1-2); and 
	wherein the seal structure is configured to retain a positive pressure within the cannula body when engaged with the cannula body (tabs of tricuspid leaf valve provide gas seal between body and atmosphere within tubular body 11, col. 5 lines 40-63 and col. 6 lines 42-60; figs. 2-5), and the seal structure is configured to retain a positive pressure within the cannula body when an object is inserted 
	Regarding claim 4, Hunt discloses the device of claim 1. Hunt further discloses wherein: the cannula body includes a retaining lip (at least flange 21, col. 4 lines 42-59; figs. 1-2) adjacent to the proximal opening (figs. 1-2) that extends outward laterally from the receiving portion (figs. 1-2 depict flange 21 extending outward laterally from tubular body 11); and the seal structure is configured to engage with the retaining lip so as to cover the proximal opening (end cap 12 mounts tubular body 11 via flange 21, figs. 1-2).
	Regarding claim 5, Hunt discloses the device of claim 1. Hunt further discloses wherein: the cannula body includes a first retaining lip (flange 22, col. 4. Lines 42-59; figs. 1-2) located adjacent to the proximal opening (figs. 1-2) and extending outward laterally from the receiving portion (figs. 1-2 depict flange 21 extending outward laterally from tubular body 11), a second retaining lip (flange 21, figs. 1-2) located closer to the distal opening than the first retaining lip (figs. 1-2) and also extending outward laterally from the receiving portion (figs. 1-2), and a retaining groove (indentation 23) located between the first retaining lip and the second retaining lip (figs. 1-2); and the seal structure includes a retaining hook structure extending laterally inward from a sidewall of the seal structure (locking tab 32 extending inward from end cap 12, col. 5 lines 34-40; figs. 1-2), the retaining hook structure being configured to reversibly engage with the retaining groove on the cannula body (col. 5 lines 34-40; figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Zastawny (US 2009/0209915 A1).
	Regarding claim 7, Hunt discloses the device of claim 1. Hunt further discloses wherein: the cannula body is substantially rigid (body 11 is rigid, col. 4 line 60-col. 5 line 3) and formed, at least in part, of a material selected from the group consisting of polycarbonate and polypropylene (body 11 may be formed of polypropylene, col. 4 line 60-col. 5 line 3); the insertion portion of the cannula body has a first gauge, the receiving portion of the cannula body has a second gauge, and the second gauge is larger than the first gauge (tubular body 11 includes wider diameter circular bore 25 at proximal end, therefore receiving portion at proximal end would include second gauge larger than first gauge of passageway 14 comprising threads 16, col. 4 line 60-col. 5 line 3; figs. 1-2).

	Zastawny teaches (paras. [0054]-[0056]; fig. 5), in the same field of endeavor, a cannula assembly (assembly including cannula body 90, fig. 5) including one or more suture attachment structures including two flanges (suture flanges 112, para. [0056]; fig. 5), each flange extending outward laterally from the cannula body (fig. 5) and including an eyelet hole (suture holes 98, paras. [0054] and [0056]), for the purpose of providing a structure configured to receive sutures to secure the cannula to tissue (para. [0054]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hunt to include suture attachment structures, as taught by Zastawny, in order to provide a structure configured to receive sutures to secure the cannula to tissue, which would allow the device of Hunt to tie sutures external to the body and pass sutures through the cannula without loss of pneumoperitoneum (col. 3 lines 39-68 of Hunt).


	Regarding claim 15, Hunt discloses (abstract; col. 4 line 35-col. 9 line 20; figs. 1-11) a surgical cannula comprising: 
	a seal structure including at least one valve (end cap 12 including tri-cuspid leaf valve, col. 4 lines 35-41, fig. 1); and 
	a cannula body (fig. 1), including 
		an insertion portion (tubular body 11 including helical thread 16, fig. 1) that includes a distal opening (distal opening of cylindrical passageway 14, col. 4 lines 42-59; fig. 1) and is configured to be inserted into tissue (cannula inserted into tissue, col. 6 lines 42-60), and 

	wherein the seal structure is configured to retain a positive pressure within the cannula body when an object is inserted through the cannula and the seal structure (tricuspid valve maintains seal when instrument is inserted through seal, col. 5 lines 40-63; figs. 2-5).
	However, Hunt fails to disclose wherein the cannula body further includes one or more suture attachment structures configured to hold a suture so as to anchor the cannula to tissue into which the insertion portion has been inserted.
	Zastawny teaches (paras. [0054]-[0056]; fig. 5), in the same field of endeavor, a cannula assembly (assembly including cannula body 90, fig. 5) including one or more suture attachment structures (suture holes 98, paras. [0054] and [0056]) configured to hold a suture (fig. 5) so as to anchor the cannula to tissue into which the insertion portion has been inserted (sutures secure cannula to tissue, para. [0054]), for the purpose of providing a structure configured to receive sutures to secure the cannula to tissue (para. [0054]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hunt to include suture attachment structures, as taught by Zastawny, in order to provide a structure configured to receive sutures to secure the cannula to tissue, which would allow the device of Hunt to tie sutures external to the body and pass sutures through the cannula without loss of pneumoperitoneum (col. 3 lines 39-68 of Hunt).
	Regarding claim 17, Hunt (as modified) teaches the device of claim 15. Hunt further discloses wherein: the insertion portion of the cannula body has a first gauge; the receiving portion of the cannula body has a second gauge; and the second gauge is larger than the first gauge (tubular body 11 includes wider diameter circular bore 25 at proximal end, therefore receiving portion at proximal end would 
	Regarding claim 18, Hunt (as modified) teaches the device of claim 15. Hunt further discloses wherein: the insertion portion of the cannula body is generally cylindrical (col. 4 lines 42-59; fig. 1); and the insertion portion includes threads on an exterior surface thereof (helical thread 16, fig. 1).
	Regarding claim 19, Hunt (as modified) teaches the device of claim 15. Hunt further discloses wherein the seal structure reversibly covers the proximal opening of the cannula body (tubular body 11 reversibly receives end cap 12 via flange 21 and 22, figs. 1-2); the seal structure is configured to be removable from the proximal opening (tubular body 11 allows entrance of end cap 12, therefore removable, col. 4 line 60-col. 5 line 3; figs. 1-2); the cannula body includes a retaining lip (at least flange 21, col. 4 lines 42-59; figs. 1-2) adjacent to the proximal opening (figs. 1-2) that extends outward laterally from the receiving portion (figs. 1-2 depict flange 21 extending outward laterally from tubular body 11); and the seal structure is configured to reversibly engage with the retaining lip so as to cover the proximal opening (end cap 12 reversibly mounts tubular body 11 via flange 21, figs. 1-2).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Kucklick (US 2016/0256254 A1).
	Regarding claim 20, Hunt discloses a method of performing an arthroscopic surgery (device may be used for arthroscopic surgery, col. 6 line 61-col. 7 line 3), comprising: inserting the surgical cannula according to claim 1 into an incision in the skin of a patient providing access to a surgical site (cannula inserted into tissue, col. 6 lines 42-60; fig. 2). 
	However, Hunt fails to disclose delivering a sheet-like implant through the cannula to the surgical site; and securing the sheet-like implant to tissue at the surgical site.
	Kucklick teaches (paras. [0021]-[0022]; figs. 1a-1d), in the same field of endeavor, a method of performing arthroscopic surgery (surgeon creates arthroscopic workspace, para. [0022]) including 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hunt with the method of delivering and securing a sheet-like implant, as taught in Kucklick, in order to provide the capability of repair for shoulder and joint surgery into an arthroscopic workspace via the sheet-like implant, which would provide more use of the device in a wider range of procedures, since Hunt discloses the cannula used for several procedures and devices (col. 3 lines 39-68 and col. 6 line 61-col. 7 line 3 of Hunt).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4655752 to Honkanen, disclosing a surgical cannula including retaining lips.
US 2010/0076381 to Simonsen, disclosing a cannula and seal assembly including a retaining mechanism comprising grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771         

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771